Bates, Judge,
delivered the opinion of the court.
This was an action for the delivery of personal property, in which the property was delivered to the plaintiffs.
There was a general verdict for the defendant without any assessment of damages or finding of the value of the property. Subsequently the court, on motion, ordered an assessment of the damages and the value of the property. This assessment was made by the court, the parties having waived a jury and agreed upon the amount of value and damages. The only question presented is as to the order of the court for the assessment, and the case is covered by that of Hohenthal v. Watson, 28 Mo. 360: as that decision is upon a point of practice, we think it best to adhere to it. The proceeding was not regular, but the plaintiffs are not injured by it, for no question is made of the propriety of a finding for the defendant on the merits, and the amount assessed is confessedly the right sum, and in such case we cannot reverse for the irregularity mentioned.
Judgment affirmed ;
Judges Bay and Dryden concurring.